DETAILED ACTION
This action is in response to the amendment filed on February 21, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
                                       Response to Arguments
1.	Applicant’s arguments with respect to USC 103 rejection of claims 1-22 have been considered, and an additional search and/or time was needed for reconsideration.  After further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations. Applicant argues that “The instant application is directed to providing query suggestions. Claim 1, as amended, recites a method ... for providing query suggestions, the method comprising the following: receiving, in a search session, an input including a first prefix of a query from a user; fetching a first plurality of query suggestions based on the first prefix of the query; providing, in the search session, the first plurality of query suggestions to the user as a response to the input; monitoring reaction of the user with respect to each of the first plurality of query suggestions in the search session, wherein the reaction includes dwell time; receiving, in the search session, an expanded input of the query including a second prefix from the user; obtaining a second plurality of query suggestions based on the expanded input of the query, the second plurality of query suggestions having an initial ranking; modifying the initial ranking of the second plurality of query suggestions based on the monitored reaction of the user with respect to at least one of the first plurality of query suggestions; providing, in the search session, the second plurality of query suggestions to the user based on the modified rankings as a response to the expanded input; and responsive to the user submitting a query, obtaining query results.


Sareen is directed to presenting, to a user, suggested queries and search results corresponding to the suggested queries. In response to receiving a portion of a query from a user, Sareen presents the suggested queries together with predetermined search results to the user, where the search results are fetched from a query results cache based on the suggested queries. Sareen is silent with respect to modifying the initial ranking of a second plurality of query suggestions based on monitored reactions of the user with respect to a first plurality of query suggestions, and providing the second plurality of query suggestions to the user based on the modified rankings, as claimed.

Velipasaoglu fails to remedy Sareen’s deficiencies on modifying the ranking of the second plurality of query suggestions based on the user’s reactions to the first plurality of query suggestions.”

The Office respectfully disagrees. Velipasaoglu teaches in [0023]- [0024], wherein for example if a user has searched for sports-related subject within a predetermined time period, and the portion of the search query is "ko", the server computer determines that the search suggestions  should relate to Kobe Bryant and not kobe beef. This personalization can occur over any period of time i.e. monitored reaction, can occur for one or more users, and can be an option that the user activates. The user's intent is then inferred and the query suggestions are contextualized by re-ranking the in-context queries higher. 

In addition, Sareen also teaches in the Abstract, [0026] and [0037], presenting one or more search queries and at least one search result corresponding to at least one of the queries. Method may include receiving a portion of a search query. In response to receiving at least a portion of the search query, the method may be configured to present to a user one or more suggested search queries and at least one predetermined search result corresponding to at least one of the one or more suggested queries. The invention can use any type of algorithm for determining the ranked order. The ranked order can be based on, for example, popularity. The ranked order can be used to determine the most relevant suggested 

	Regarding independent claims 9 and 17, Applicant has not overcome the rejections. See arguments regarding same subject matter above.

	Regarding dependent claims 2-8, 10-16 and 18-22, Applicant has not overcome the rejections and they remain similarly rejected.

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1-22 are being rejected under 35 U.S.C. 103 as being unpatentable over Sareen et al. (US 2008/0109401 A1) in view of Velipasaoglu et al. (US 2013/0018872 A1).
Regarding claim 1, Sareen discloses “A method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for providing query suggestions, the method comprising: receiving, in a search session, an input including a first prefix of a query from a user; fetching a first plurality of query suggestions based on the first prefix of the query; providing, in the search session, the first plurality of query suggestions to the user as a response to the inputs” (See abstract) (A system, method, computer-readable media, and related techniques are disclosed for presenting one or more search queries and at least one search result corresponding to at least one of the queries. In an embodiment, the method may include receiving a portion of a search query. In response to receiving at least a portion of the search query, the method may be configured to present to a user one or more suggested search queries and at least one predetermined search result corresponding to at least one of the one or more suggested queries.) 
“receiving, in the search session, an expanded input of the query including a second prefix from the user: obtaining a second plurality of query suggestions based on the expanded input of the query; the second plurality of query suggestions having an initial ranking” (See Fig. 3 and [0025]-[0029]) (Query suggestion module 208 may be configured to receive at least a portion, i.e. second pre-fix of submitted queries and compare the portions to suggestion repository 210 in order to determine the search query that the user intends to submit, to determine a suggested search query that completes the currently typed-in portion of the search query. the submitted portion may produce suggested search queries that begin with the same characters as the portion. In another embodiment, the portion submitted portion may produce a list of suggested search queries that begin with different characters as the submitted portion. The suggestion repository 210 can store the suggested search queries in a ranked order. The ranked order can be used to determine the most relevant suggested search queries that are related to at least a portion of submitted query. The invention can employ any type of algorithm for determining the ranked order. In an embodiment, the search results stored in query results cache 212 are considered "predetermined" because the search results are pre-fetched using the suggested search queries stored in the suggestion repository 210. The predetermined search results may be associated in a ranked order with the corresponding suggested search query. The invention can employ any type of algorithm for determining the ranked order.)
But. Sareen does not explicitly disclose “monitoring reaction of the user with respect to each of the first plurality of query suggestions in the search session, wherein the reaction includes a dwell time;” 
However, Velipasaoglu teaches “monitoring reaction of the user with respect to each of the first plurality of query suggestions in the search session, wherein the reaction includes a dwell time;” (See Fig. 3 and [0030]) (The search-engine software captures from a user positive feedback (e.g., long dwell time or long mouse-over) and/or negative feedback (e.g., short dwell time or short mouse-over and/or skipped search results) for the search results. Then in operation 303, the search-engine software determines a collective weighted or unweighted summation of representations for a group of search results associated with positive feedback. The search-engine software calculates a positive and a negative similarity score for each query suggestion. The ranked group of query suggestions might be augmented with ranked query suggestions from queries submitted earlier in a session by the user.)
Sareen does not explicitly disclose “modifying the initial ranking of the second plurality of query suggestions based on the monitored reaction of the user with respect to at least one of the first plurality of query suggestions,”
However, Velipasaoglu teaches “modifying the initial ranking of the second plurality of query suggestions based on the monitored reaction of the user with respect to at least one of the first plurality of query suggestions,” (See Fig. 3 and [0024], [0034]-[0035]) (In one embodiment, pairs of query terms that tend to co-occur in the same session are identified. The user's intent is then inferred and the query suggestions are contextualized by re-ranking the in-context queries higher. In an example embodiment, the process shown in FIG. 3 might be modified to capture only negative feedback (e.g., skipped search results that preceded a clicked search result). In such an example embodiment, the search-engine software might display re-ranked/pruned query suggestions in real-time or near real-time. Likewise, in another example embodiment, the process shown in FIG. 3 might be modified to capture only positive feedback. The normalization factor and/or the integer values might be based on feedback from the user, e.g., dwell time.)
Sareen does not explicitly disclose “and providing, in the search session, the second plurality of query suggestions to the user based on the modified rankings as a response to the expanded input and responsive to the user submitting a query, obtaining query results.” 
However, Velipasaoglu teaches “and providing, in the search session, the second plurality of query suggestions to the user based on the modified rankings as a response to the expanded input and responsive to the user submitting a query, obtaining query results.”  (See [0038]-[0039]) (Displayed on search results page 401 are query suggestions, including query suggestion 404. The processes described in FIG. 3 or FIG. 4 might result in such a query suggestion. In an example embodiment, the processes described in FIG. 3 or FIG. 4 might result in such a query suggestion. As depicted in FIG. 5, the search-engine software displays search results in a GUI for a search engine, in operation 501 of the process. In operation 502, the search-engine software captures from a user positive feedback (e.g., long dwell time or long mouse-over) and/or negative feedback (e.g., short dwell time or short mouse-over and/or skipped search results for the search results.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Sareen (Presenting predetermined search results with query suggestions) with Velipasaoglu (Dynamically Altered Search Assistance) in order to provide assistance for matching a user's intent to a topic both at the time of query formulation and following submittal of a query. Such a query suggestion is least useful when it yields search results that the user has explored already. Velipasaoglu, [001]
Regarding claim 2, Sareen in view of Velipasaoglu discloses “The method of claim 1, wherein the search session extends from the receiving of a first character of the input until an execution of a search based on the query submitted by the user.” (See [0025]) For example, if a user types in “co” in a search box, a list containing “computers,” “coffee,” and “condos” may be suggested. In another embodiment, the portion submitted portion may produce a list of suggested search queries that begin with different characters as the submitted portion. For example if a user types in “windows” in a search box, a list containing “Microsoft Windows” and “Anderson Windows” may be suggested.)
Regarding claim 3, Sareen in view of Velipasaoglu discloses “The method of claim 1, wherein determining rankings of the plurality of query suggestions comprises:  obtaining initial rankings of the first plurality of query suggestions based on bias information associated with each of the first plurality of query suggestions; and adjusting the initial rankings of the first plurality of query suggestions based on the user’s previous reaction in the search session with respect to the at least one of the first plurality of query suggestions.” (See [0026] and [0028]) (For example, for the submitted portion of a search query such as “com,” if the term “computer” is more popular, has a greater frequency of usage than the term “comedy,” then “computer” will be ranked higher than “comedy.” In an embodiment, the predetermined search results may be associated in a ranked order with the corresponding suggested search query. The invention can employ any type of algorithm for determining the ranked order. The ranked order can be based on, for example, popularity of the search result. In an embodiment, popularity can be determined by the frequency with which users access each search result on the Internet.)
Regarding claim 4, Sareen in view of Velipasaoglu discloses “The method of claim 3, wherein the initial rankings of the first plurality of query suggestions are determined offline; and the initial rankings of the first plurality of query suggestions are dynamically adjusted at runtime.” (See [0019] – [0027]) (In an embodiment, query autocomplete is a feature that can suggest, on-the-fly, a list of most likely search queries that complete the currently typed-in portion of a search query as the user types in the portion of the query. In another embodiment, the back end server 206 does not use the query results cache. As such, the search results are not predetermined. In such an embodiment, the back end server 206 can determine search results on-the-fly as it receives a number of suggested search results related to a portion of a search query submitted by a user.)
Regarding claim 5, Sareen in view of Velipasaoglu discloses “The method of claim 1, wherein the user’s previous reaction in the search session with respect to the at least one of the first plurality of query suggestions is measured based on at least one of: number of occurrence of the at least one of the first plurality of query suggestions previously provided to the user in the search session; and ranking of the at least one of the first plurality of query suggestions when it was previously provided to the user in the search session.” (See [0028]) (In an embodiment, the predetermined search results may be associated in a ranked order with the corresponding suggested search query. The invention can employ any type of algorithm for determining the ranked order. The ranked order can be based on, for example, popularity of the search result. In an embodiment, popularity can be determined by the frequency with which users access each search result on the Internet.)
Regarding claim 6, Sareen in view of Velipasaoglu discloses “The method of claim 1, wherein the user’s previous activity in the search session with respect to at least one of the first plurality of query suggestions is associated with a weighting parameter in determining rankings of the second plurality of query suggestions.” (See [0032]) (The suggested search queries may be determined by a ranking algorithm. The method may be configured to identify any number of suggested search queries.)
Regarding claim 7, Sareen in view of Velipasaoglu discloses “The method of claim 6, wherein the weighting parameter is estimated offline based on a machine learning model.” (See Velipasaoglu: (See [0018, [0024]) (Both weighted and un-weighted vectors might be constructed and indexed offline and stored in a database. Might include machine-learning software.)
Regarding claim 8, Sareen in view of Velipasaoglu discloses “The method of claim 6, wherein the weighting parameter is personalized for the user.” (See [0005]) (The query suggestion module may further be configured to display the identified suggested search query to the user along with at least one predetermined search result.)
As per claim 9, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system for providing query suggestions, the system comprising: a communication platform; a storage having executable instructions stored thereon; and at least one processor, in response to the executable instructions, operative to:” (See abstract, Fig. 1 and [0014]) (A system, method, computer-readable media, and related techniques are disclosed for presenting one or more search queries and at least one search result corresponding to at least one of the queries. The invention in the context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine.)
Regarding claim 10, Sareen in view of Velipasaoglu discloses “The system of claim 9, wherein the search session extends from the receiving of a first character of the input until an execution of a search based on the query submitted by the user.” (See [0025]) For example, if a user types in “co” in a search box, a list containing “computers,” “coffee,” and “condos” may be suggested. In another embodiment, the portion submitted portion may produce a list of suggested search queries that begin with different characters as the submitted portion. For example if a user types in “windows” in a search box, a list containing “Microsoft Windows” and “Anderson Windows” may be suggested.)
Regarding claim 11, Sareen in view of Velipasaoglu discloses “The system of claim 9, wherein the at least one processor is further operative to: obtain initial rankings of the first plurality of query suggestions based on bias information associated with each of the first plurality of query suggestions; and adjust the initial rankings of the first plurality of query suggestions based on the user's previous reaction in the search session with respect to the at least one of the first plurality of query suggestions.” (See [0026] and [0028]) (For example, for the submitted portion of a search query such as “com,” if the term “computer” is more popular, has a greater frequency of usage than the term “comedy,” then “computer” will be ranked higher than “comedy.” In an embodiment, the predetermined search results may be associated in a ranked order with the corresponding suggested search query. The invention can employ any type of algorithm for determining the ranked order. The ranked order can be based on, for example, popularity of the search result. In an embodiment, popularity can be determined by the frequency with which users access each search result on the Internet.)
Regarding claim 12, Sareen in view of Velipasaoglu discloses “The system of claim 11, wherein the initial rankings of the first plurality of query suggestions are determined offline; and the initial rankings of the first plurality of query suggestions are dynamically adjusted at runtime.” (See [0019] – [0027]) (In an embodiment, query autocomplete is a feature that can suggest, on-the-fly, a list of most likely search queries that complete the currently typed-in portion of a search query as the user types in the portion of the query. In another embodiment, the back end server 206 does not use the query results cache. As such, the search results are not predetermined. In such an embodiment, the back end server 206 can determine search results on-the-fly as it receives a number of suggested search results related to a portion of a search query submitted by a user.)
Regarding claim 13, Sareen in view of Velipasaoglu discloses “The system of claim 9, wherein the user's previous reaction in the search session with respect to the at least one of the first plurality of query suggestions is measured based on at least one of: number of occurrence of the at least one of the first plurality of query suggestions previously provided to the user in the search session; and ranking of the at least one of the first plurality of query suggestions when it was previously provided to the user in the search session.” (See [0028]) (In an embodiment, the predetermined search results may be associated in a ranked order with the corresponding suggested search query. The invention can employ any type of algorithm for determining the ranked order. The ranked order can be based on, for example, popularity of the search result. In an embodiment, popularity can be determined by the frequency with which users access each search result on the Internet.)
Regarding claim 14, Sareen in view of Velipasaoglu discloses “The system of claim 9, wherein the user's previous reaction in the search session with respect to at least one of the first plurality of query suggestions is associated with a weighting parameter in determining rankings of the second plurality of query suggestions.” (See [0032]) (The suggested search queries may be determined by a ranking algorithm. The method may be configured to identify any number of suggested search queries.)
Regarding claim 15, Sareen in view of Velipasaoglu discloses “The system of claim 14, wherein the weighting parameter is estimated offline based on a machine learning model.” (See Velipasaoglu: (See [0018, [0024]) (Both weighted and un-weighted vectors might be constructed and indexed offline and stored in a database. Might include machine-learning software.)
Regarding claim 16, Sareen in view of Velipasaoglu discloses “The system of claim 14, wherein the weighting parameter is personalized for the user.” (See [0005]) (The query suggestion module may further be configured to display the identified suggested search query to the user along with at least one predetermined search result.)
As per claim 17, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected. “A non-transitory machine-readable medium having information recorded thereon for providing query suggestions when read by the machine, causes the machine to perform the following: receiving, in a search session, an input including a first prefix of a query from a user; fetching a first plurality of query suggestions based on the first prefix of the query; providing, in the search session, the first plurality of query suggestions to the user as a response to the input;” (See [0016]) (Computing device 100 typically includes a variety of computer-readable media or any other medium that can be used to encode desired information and be accessed by computing device 100. .” (See [0005]) (The query suggestion module may further be configured to display the identified suggested search query to the user along with at least one predetermined search result. 
Regarding claim 18, Sareen in view of Velipasaoglu discloses “The medium of claim 17, wherein determining rankings of the plurality of query suggestions comprises: obtaining initial rankings of the first plurality of query suggestions based on bias information associated with each of the first plurality of query suggestions; and adjusting the initial rankings of the first plurality of query suggestions based on the user's previous activity in the search session with respect to the at least one of the first plurality of query suggestions.” (See [0026] and [0028]) (For example, for the submitted portion of a search query such as “com,” if the term “computer” is more popular, has a greater frequency of usage than the term “comedy,” then “computer” will be ranked higher than “comedy.” In an embodiment, the predetermined search results may be associated in a ranked order with the corresponding suggested search query. The invention can employ any type of algorithm for determining the ranked order. The ranked order can be based on, for example, popularity of the search result. In an embodiment, popularity can be determined by the frequency with which users access each search result on the Internet.)
Regarding claim 19, Sareen in view of Velipasaoglu discloses “The medium of claim 17, wherein the user's previous reaction in the search session with respect to the at least one of the first plurality of query suggestions is measured based on at least one of: number of occurrence of the at least one of the first plurality of query suggestions previously provided to the user in the search session; and ranking of the at least one of the first plurality of query suggestions when it was previously provided to the user in the search session.” .” (See [0028]) (In an embodiment, the predetermined search results may be associated in a ranked order with the corresponding suggested search query. The invention can employ any type of algorithm for determining the ranked order. The ranked order can be based on, for example, popularity of the search result. In an embodiment, popularity can be determined by the frequency with which users access each search result on the Internet.)
Regarding claim 20, Sareen in view of Velipasaoglu discloses “The medium of claim 17, wherein the user's previous reaction in the search session with respect to at least one of the first plurality of query suggestions is associated with a weighting parameter in determining rankings of the second plurality of query suggestions.” (See [0032]) (The suggested search queries may be determined by a ranking algorithm. The method may be configured to identify any number of suggested search queries.)
Regarding claim 21, Sareen in view of Velipasaoglu discloses “The medium of claim 20, wherein the weighting parameter is estimated offline based on a machine learning model and personalized for the user.” (See [0005]) (The query suggestion module may further be configured to display the identified suggested search query to the user along with at least one predetermined search result. See also, Velipasaoglu: [0018, [0024], wherein both weighted and un-weighted vectors might be constructed and indexed offline and stored in a database. Might include machine-learning software.)
Regarding claim 22, Sareen in view of Velipasaoglu discloses “The method of claim 6, wherein the weighting parameter is determined based on a typing speed of user.  (See Velipasaoglu: [0030] and fig. 3) (The search-engine software captures user behavior, positive feedback i.e. typing speed and negative feedback from a user. Then in operation 303, the search-engine software determines a collective weighted or unweighted summation of representations for a group of search results associated with positive feedback.)













Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached M-Fri 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154